Citation Nr: 0202950	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  01-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating in excess of 20 percent for urinary 
incontinence due to multiple sclerosis.  



REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 


FINDING OF FACT

In March 2002, before the Board promulgated a decision in 
this case, the veteran submitted a written statement 
withdrawing his appeal of the issue of entitlement to a 
rating in excess of 20 percent for urinary incontinence due 
to multiple sclerosis.  


CONCLUSION OF LAW

The veteran having withdrawn his appeal as to the issue of 
entitlement to a rating in excess of 20 percent for urinary 
incontinence due to multiple sclerosis, there remains no 
allegation of error of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. § 20.204 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw an appeal to the Board by submitting a 
written request to do so at any time before the Board 
promulgates a final decision of the matter in question.  See 
38 C.F.R. § 20.204.  A valid withdrawal effectively creates a 
situation where there is no longer an allegation of an error 
of fact or law with respect to the determination that had 
been previously appealed.  Consequently, a dismissal is 
appropriate in such an instance.  See 38 U.S.C.A. § 7105(d).  

In a July 2000 rating action, the RO, in pertinent part, 
granted service connection for urinary incontinence with 
urgency and hesitancy due to multiple sclerosis, rated 
noncompensable.  The veteran filed a notice of disagreement 
as to that determination in October 2000, and a statement of 
the case was issued in October 2000.  A substantive appeal 
was received in December 2000.  In a March 2001 rating 
action, the RO determined that a 20 percent rating was 
warranted for urinary incontinence due to multiple sclerosis.  
In a written statement dated and submitted on the date of a 
scheduled videoconference hearing, March 14, 2002, the 
veteran indicated that he wished to withdraw his request for 
a higher rating for urinary incontinence due to multiple 
sclerosis.  He stated that he believed the currently assigned 
20 percent rating was correct.  

Since the veteran has indicated that he is satisfied with the 
currently assigned rating for urinary incontinence due to 
multiple sclerosis, the legal effect of such is to create a 
valid withdrawal and a situation where there is no longer an 
allegation of an error of fact or law with respect to the 
issue that had been previously appealed. Consequently, the 
appeal of the issue of entitlement to a rating in excess of 
20 percent for urinary incontinence due to multiple sclerosis 
must be dismissed.  


ORDER

The appeal seeking a rating in excess of 20 percent for 
urinary incontinence due to multiple sclerosis is dismissed.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

